ACCEPTED
                                                                                              03-15-00420-CR
                                                                                                      6012532
                                                                                   THIRD COURT OF APPEALS
                                                                                              AUSTIN, TEXAS
                  DISTRICT ATTOKNEnrS O F F I C E                                       7/10/2015 10:27:03 AM
                                                                                            JEFFREY D. KYLE
                        33-° & 424™ J u d i c i a l D i s t r i c t s                                  CLERK

                                         covtrrass O F
                           BI.AMCO • B I J B N K T • I X A K O • BAN S A B A

                                  Wiley B. McAfee                            FILED IN
                                                                      3rd COURT OF APPEALS
                                                                           AUSTIN, TEXAS
                                       District Attorney              7/10/2015 10:27:03 AM
                                       July 10, 2015                      JEFFREY D. KYLE
                                                                               Clerk


Mr. Jeffery D. Kyle
Clerk of Court of Appeals
P. O. Box 12457
Austin, TX 78711

Re:      Case No. 03-15-00420-CR; Karra Trichele Allen v. The State of Texas
         Appeal from Cause No. 42765 in the 33rd District Court of Burnet County

Dear Mr. Kyle:

       Please accept this letter as our designation of Lead Counsel for the State of
Texas, Appellee, in the above described case. Lead Counsel for this case is:

         Gary W. Bunyard
         Assistant District Attorney
         P.O. Box 725
         Llano, TX 78643
         (325) 247-5755 (voice)
         (325) 247-5274 (fax)
         g.bunyard@co.llano.tx.us
         Texas State Bar No. 03353500

                                                        Sincerely,,




cc:      Mr. Gary Prust
         Attorney for Appellant
         via eServe and email




      811 Berry Street • P.O. Box 725 • Uano, Texas 78843 • 325-247-5755 • Fax 325-247-5274